                                                                                           FILED
                                                                                  2019 Mar-25 AM 09:40
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

MICHELLE LEE HELM, individually                ]
and as Guardian and next friend of             ]
T.D.H., a minor child,                         ]
                                               ]
          Plaintiffs,                          ]      4:15-cv-01152-ACA
                                               ]
v.                                             ]
                                               ]
RAINBOW CITY, ALABAMA, et al.,                 ]
                                               ]
          Defendants.                          ]

                             MEMORANDUM OPINION

          On the evening of January 16, 2015, Rainbow City police officers James

Fazekas, George Morris, Justin Gilliland, and Timothy Kimbrough were involved

in the tasing of Michelle Lee Helm (“Ms. Helm”) and her minor daughter, T.D.H.,

while T.D.H. was having a grand mal seizure. Ms. Helm, on behalf of herself and

her daughter, filed this suit under 42 U.S.C. § 1983, alleging that the four police

officers, the City of Rainbow City, Alabama (the “City”), the City’s police chief,

Greg Carroll, and a number of fictitious defendants violated their constitutional

rights.

          Specifically, Ms. Helm and T.D.H. assert the following claims:

          (1) Officer Fazekas used excessive force against Ms. Helm (“Count One”);

          (2) Office Fazekas failed to intervene in the use of excessive force against
              Ms. Helm and T.D.H. (“Counts Two and Three”);
      (3) Officer Morris used excessive force against T.D.H. (“Count Five”);

      (4) Officer Gilliland failed to intervene in the use of excessive force against
          Ms. Helm and T.D.H. (“Counts Six and Eight”);

      (5) Officer Kimbrough failed to intervene in the use of excessive force
          against Ms. Helm and T.D.H. (“Counts Ten and Eleven”);

      (6) Chief Carroll failed to intervene in the use of excessive force against
          Ms. Helm and T.D.H. (“Counts Twelve and Thirteen”);

      (7) Chief Carroll and the City failed to appropriately train and supervise the
          City’s police officers (“Counts Fourteen and Fifteen”);
      (8) Officer Fazekas falsely imprisoned or falsely arrested Ms. Helm (“Count
          Twenty-One”); and

      (9) Officer Morris falsely imprisoned or falsely arrested T.D.H. (“Count
          Twenty-Two”).
(Doc. 26 at 25–31, 33–39, 40–42, 44–56, 62–65).

      The case comes before the court on three motions for summary judgment:

one jointly filed by Chief Carroll and Officers Fazekas, Kimbrough, and Morris;

one filed by Officer Gilliland; and one filed by the City. (Docs. 83, 87, 89). The

court WILL GRANT the City’s motion for summary judgment and WILL

ENTER SUMMARY JUDGMENT in favor of the City and against Ms. Helm

and T.D.H. on Count Fifteen, because they have not presented any evidence that

the City has a policy or custom of officers using excessive force or that it has failed

to adequately train its officers.

      The court WILL GRANT IN PART and WILL DENY IN PART the two

remaining motions for summary judgment filed by the individual officers. The


                                          2
court WILL DENY the motion for summary judgment on Counts One and Two

because disputes of material fact exist about whether Officer Fazekas is entitled to

qualified immunity on the claims that he used excessive force and failed to

intervene in the use of excessive force against Ms. Helm.        The court WILL

ENTER SUMMARY JUDGMENT in favor of Officer Fazekas and against

T.D.H. on Count Three because the undisputed facts show that he did not have an

opportunity to intervene in the use of force against her.

      The court WILL DENY the motion for summary judgment on Count Five

because genuine disputes of fact exist about whether Officer Morris is entitled to

qualified immunity. The court WILL ENTER SUMMARY JUDGMENT in

favor of Officer Gilliland and against Ms. Helm on Count Six; in favor of Officer

Kimbrough and against Helm on Count Ten; and in favor of Chief Carroll and

against Helm on Count Thirteen, because the undisputed evidence is that those

officers had no opportunity to intervene in the uses of force at issue on those

counts. The court WILL DENY the motion for summary judgment on Counts

Eight and Eleven because genuine disputes of material fact exist about whether

Officer Gilliland and Officer Kimbrough could have intervened before the use of

force against T.D.H.

      Count Twelve relates to Chief Carroll’s alleged failure to intervene in three

separate tasings of T.D.H. The court WILL DENY the motion for summary



                                          3
judgment as to the first tasing because genuine disputes of material fact exist about

whether Chief Carroll could have intervened in that use of force, but the court

WILL GRANT the motion and WILL ENTER SUMMARY JUDGMENT in

favor of Chief Carroll and against T.D.H. as to the second and third tasings

because the undisputed evidence is that he did not have an opportunity to intervene

before those uses of force. The court WILL GRANT the motion and WILL

ENTER SUMMARY JUDGMENT in favor of Chief Carroll and against

Plaintiffs on Counts Fourteen because they did not establish a causal connection

between Chief Carroll’s actions and any constitutional deprivations.

      Finally, the court WILL GRANT summary judgment in favor of Officer

Fazekas and against Ms. Helm on Count Twenty-One because she has presented no

evidence that he was involved in the decision to arrest or restrain her. As for

Count Twenty-Two, to the extent T.D.H. has asserted a false arrest claim against

Officer Morris, the court WILL GRANT summary judgment in his favor because

she has not presented any evidence that she was arrested. But the court WILL

DENY him summary judgment on the false imprisonment claim because disputes

of fact exist about whether Officer Morris assisted in restraining her.

I.    FACTS

      On a motion for summary judgment, the court “draw[s] all inferences and

review[s] all evidence in the light most favorable to the non-moving party.”



                                          4
Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012)

(quotation marks omitted). The court will describe the facts in that light, noting

that “facts, as accepted at the summary judgment stage of the proceedings, may not

be the actual facts of the case.” Oliver v. Fiorino, 586 F.3d 898, 901 (11th Cir.

2009) (quotation marks omitted). That is especially true in a case like this, where

not only do the opposing parties disagree on what happened, but the witnesses on

behalf of the plaintiffs also disagree in irreconcilable ways about what happened.

         The facts on which everyone agrees are few and far between.           First,

everyone agrees that this case involves three applications of a Taser in “drive stun

mode” on T.D.H. and one application of a Taser in “drive stun mode” on Ms.

Helm. (Doc. 26 at 9 ¶ 33, 11 ¶¶ 44–45). Drive stun mode is used as a pain

compliance weapon. (Doc. 95-3 at 29) (citing Hoyt v. Cooks, 672 F.3d 972, 976 n.5

(11th Cir. 2012)).    In drive stun mode, the Taser probes do not enter the

individual’s body. (Doc. 95-3 at 28–29). Instead, the weapon is pressed against a

person’s body and pulling the trigger releases an electric current. (Id. at 29). The

electric current causes a burning sensation but does not disrupt muscle control.

(Id.). In this way, drive stun tasing is a lesser use of force than the more common

type of tasing, in which electro-muscular disrupter probes enter the body,

overriding the central nervous system and making muscle control impossible.

(Id.).



                                         5
       Second, everyone agrees that T.D.H. suffers from a seizure disorder. Her

seizures typically cause her arms and legs to flail about and saliva to run from her

mouth. (Doc. 101-8 at 1 ¶ 6; Doc. 101-5 at 23). On “waking” from a grand mal

seizure, T.D.H. does not know where she is and it takes a minute to get her

bearings. (Doc. 101-4 at 14).

       Third, everyone agrees that on January 16, 2015, T.D.H. and her sister,

D.H., went to a concert in Rainbow City, Alabama. At the end of the concert

T.D.H. had a grand mal seizure. As a crowd began to gather, D.H. knelt beside

T.D.H. and held T.D.H.’s head—a procedure D.H. had been instructed to perform

whenever T.D.H. had a seizure. (Doc. 101-8 at 2 ¶¶ 9–10).

       Several Rainbow City police officers, including Defendants James Fazekas,

George Morris, Justin Gilliland, and Timothy Kimbrough, were providing security

for the concert that night. 1 (Doc. 101-3 at 9). Officer Gilliland was the first officer

to reach T.D.H. (Doc. 101-8 at 2 ¶¶ 11–12). D.H. told Officer Gilliland that

T.D.H. was having a seizure and needed help. (Id. at 2 ¶ 13). Officer Gilliland

then held T.D.H.’s head so that she would not slam it into the ground or injure

herself. (Doc. 101-1 at 21; Doc. 91-24 at 2; Doc. 91-25 at 3).

       As Officer Gilliland held T.D.H.’s head, Officer Fazekas arrived and tried to

move the crowd back. (Doc. 91-24 at 2; Doc. 91-25 at 3). Officer Gilliland told

       1
          The parties do not dispute that when officers do off-duty security work, they are acting
in their capacity as Rainbow City police officers. (Doc. 101-2 at 39).


                                                6
Officer Fazekas that T.D.H. was having a seizure and they “needed to make sure

she did not harm herself.” (Doc. 91-24 at 2–3; Doc. 101-1 at 18). Eventually,

someone picked T.D.H. up, carried her to the lobby of the concert facility, and

placed her in a chair. (Doc. 101-8 at 2 ¶ 14; Doc. 91-24 at 3; Doc. 91-25 at 3; Doc.

91-26 at 2). D.H., Officer Gilliland, and Officer Fazekas followed behind.

       The parties’ agreement on the facts ends here and they present sharply

conflicting evidence about what followed. There is no video evidence of any of

the tasings at issue,2 so the court is left with only witness testimony.                  The

defendants’ recollections largely match each other, but differ from the recollections

of T.D.H., D.H., and Ms. Helm. Meanwhile, T.D.H., D.H., and Ms. Helm recall

the events differently from each other, save their unanimous memory that neither

T.D.H. nor Ms. Helm did anything wrong.                  Yet no evidence conclusively

establishes which of the multiple versions is correct, and at the summary judgment

stage “the [court’s] function is not . . . to weigh the evidence.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986); Holifield v. Reno, 115 F.3d 1555, 1561

(11th Cir. 1997) (holding that on a motion for summary judgment, “[t]he court may

not weigh evidence to resolve a factual dispute”). Thus, for purposes of this



       2
          There is body camera footage starting when the medics arrived. (Doc. 91-12; Doc. 91-
13). Taken in the light most favorable to the plaintiffs, this footage must be from after the
officers tased T.D.H. and Ms. Helm because D.H. stated in her declaration that “[t]here were no
medics around when [T.D.H.] and my mother were tased. [They] all showed up after [T.D.H.]
and my mother had already been tased.” (Doc. 101-8 at 6 ¶ 46).


                                              7
motion, the court must set out the version most favorable to T.D.H. and Ms. Helm

if any evidence supports it.

      A. The Use of Force on T.D.H.

      Once in the lobby, T.D.H. stopped seizing and asked D.H. what had

happened. (Doc. 101-8 at 3 ¶ 16). D.H. told T.D.H. that she had a seizure and was

in the lobby. (Id. at 3 ¶ 17). By that time, other officers—including the City’s

Chief of Police, Greg Carroll—were present and assisting T.D.H. (Id. at 3 ¶ 16;

Doc. 91-6 at 18; Doc. 91-25 at 3). Officer Gilliland directed the other officers to

call the paramedics. (Doc. 91-24 at 3).

      About a minute after she stopped seizing, T.D.H. began having another

seizure and fell onto the floor. (Doc. 101-8 at 3 ¶ 18; Doc. 91-25 at 3; Doc. 91-24

at 3). D.H. told Officer Gilliland that T.D.H. was having another seizure (doc.

101-8 at 3 ¶ 18), and he in turn told the other officers that she was having another

seizure and they needed to make sure that she did not hurt herself. (Id. at 3 ¶ 18;

Doc. 91-24 at 3; Doc. 83-3 at 19). All of the officers, including Officer Gilliland,

Officer Fazekas, Officer Kimbrough, and Chief Carroll, restrained T.D.H. to

protect her from injury. (Doc. 91-21 at 2; Doc. 91-25 at 3; Doc. 91-26 at 2; Doc.

101-3 at 52). Officer Fazekas then left T.D.H. and went to open the doors to give

T.D.H. fresh air. (Doc. 83-2 at 18).




                                          8
       About two minutes after T.D.H. started having her second seizure, Officer

Morris arrived in the lobby. (Doc. 101-8 at 3 ¶ 20). Officer Gilliland told Officer

Morris that T.D.H. was having a seizure and required medical attention. (Id. at 3

¶ 21). Standing at T.D.H.’s feet, Officer Morris began yelling at T.D.H. that if she

did not calm down he would tase her. (Id. at 3–4 ¶¶ 22, 24). Officer Gilliland

heard Officer Morris make the threat. (Doc. 101-1 at 17). Officer Morris then

took out his Taser, waved it in front of T.D.H. and repeated his threat to tase her.

(Doc. 101-8 at 4 ¶ 27; see also Doc. 101-1 at 17).

       None of the officers present stopped Officer Morris (doc. 101-2 at 12, 26;

doc. 101-8 at 4 ¶ 26; doc. 101-1 at 16–17), and he followed through on his threat,

tasing the immobilized T.D.H. using “drive stun” mode. 3 (Doc. 101-2 at 10; Doc.

101-3 at 21; Doc. 101-8 at 4 ¶¶ 25, 29, 30). Chief Carroll, concerned that the

paramedics were taking too long and not knowing if T.D.H.’s seizure was drug or

alcohol related, walked away after the tasing to find out where the paramedics

were. (Doc. 101-3 at 22).

       Shortly after the first tasing, Officer Morris told T.D.H. that he was going to

tase her again if she didn’t stop fighting. (Doc. 101-8 at 5 ¶ 37). Officer Gilliland,

       3
         The timing of events is difficult to discern. D.H. insists her sister was actively seizing
when Officer Morris arrived in the lobby (doc. 101-8 at 4 ¶¶ 27–29), but T.D.H. testified that she
was awake and felt the tasing, meaning she was not in the midst of a seizure at that time (doc.
101-4 at 19–20, 51). For their part, the officers insist that T.D.H. was not only conscious (doc.
101-1 at 17; doc. 91-23 at 3), but verbally abusive and physically combative (doc. 101-1 at 17;
doc. 101-3 at 52). D.H. testified that T.D.H. never kicked, spit at, or tried to bite any police
officer while the officers were restraining her. (Doc. 101-8 at 6 ¶¶ 42–44).


                                                9
who heard the threat, did not believe that T.D.H. was any threat to Officer Morris.

(Doc. 101-1 at 22–23). It is unclear whether T.D.H. herself heard Officer Morris’

threat. She testified that she did not (doc. 101-4 at 21), but her sister testified that

T.D.H. screamed “what’s going on? Please let me go” (doc. 101-8 at 5 ¶ 37).

Either way, Officer Morris again followed through on his threat and tased T.D.H.

twice more in quick succession. (Id. at 6 ¶¶ 40–41; Doc. 101-4 at 83). All told,

Officer Morris tased T.D.H. in the chest three times. And all three tases occurred

while police officers were holding T.D.H. down. (Doc. 101-1 at 18, 23; Doc. 101-

8 at 6 ¶ 41). After the third tasing, T.D.H. blacked out. (Doc. 101-4 at 21). She

regained consciousness on a gurney (id. at 67), and was later transported to a

hospital (see id. at 25). She was never arrested or charged with any crime. (Doc.

101-2 at 28).

      It is undisputed that T.D.H. was not a flight risk at the time Officer Morris

tased her. (Doc. 101-2 at 33). It is also undisputed that T.D.H. was not a threat to

Officer Morris or, for that matter, to anyone else. (Doc. 101-1 at 23; Doc. 101-2 at

16, 37). Officer Morris testified that he decided to tase T.D.H. in order to get her

to comply with his commands and to calm down. (Doc. 101-2 at 37).

      B.     The Use of Force on Ms. Helm

      The same evening, Ms. Helm received a phone call informing her that

T.D.H. was having a seizure. After she received the call, Ms. Helm immediately



                                          10
got into her car and drove to the concert venue, still dressed in her pajamas and

slippers. (Doc. 101-5 at 28; Doc. 101-8 at 5 ¶ 32). When she arrived, she saw

T.D.H. seizing (doc. 101-5 at 28), with a “crowd of officers” on top of her holding

down her legs, arms, middle section, and neck (id. at 28–29).

       While still outside the venue, Ms. Helm began moving toward her daughter,

yelling “that’s my daughter, she’s having a seiz—” (Doc. 101-5 at 29; Doc. 101-8

at 5 ¶¶ 33–34). Before she could complete the sentence, an unidentified officer

approached Helm from behind and “knocked [her] to the ground” without

warning.4       (Doc. 101-5 at 33). While on the ground, another officer pulled

Ms. Helm’s arms behind her back, handcuffed her, and pushed her face into the

ground. (Id. at 29; Doc. 101-8 at 5 ¶¶ 34, 36; Doc. 101-11 at 2 ¶ 6). Ms. Helm

never made it to the venue’s entrance. (Doc. 101-5 at 32; Doc. 101-11 at 1 ¶¶ 4–5;

Doc. 101-8 at 5–6 ¶¶ 33, 47).

       The officer that handcuffed Ms. Helm and pushed her face to the ground was

later identified as Officer Morgan, who is not a party to this lawsuit. While


       4
          At Ms. Helm’s deposition, she clearly and unambiguously testified that she could not
see the officer who knocked her on the ground and restrained her. (Doc. 101-5 at 33). In a later
declaration, she contradicted her deposition testimony and attested that Officer Fazekas knocked
her to the ground. (Doc.101-11 at 1 ¶ 4). Ms. Helm does not explain this contradiction. The
court finds that Ms. Helm’s declaration is a sham affidavit. See Rollins v. TechSouth, Inc., 833
F.2d 1525, 1530 (11th Cir. 1987) (“[A] party cannot give clear answers to unambiguous
questions in a deposition and thereafter raise an issue of material fact in a contradictory affidavit
that fails to explain the contradiction.”). Accordingly, the court will disregard Ms. Helm’s
testimony that Officer Fazekas was the officer who “knocked [her] to the ground.” (Doc. 101-5
at 33).


                                                 11
Ms. Helm was still handcuffed and on the ground (doc. 101-8 at 6 ¶ 40; doc. 101-5

at 58), Officer Morgan took out his Taser and told Ms. Helm, “I'm going to tase

you” (doc. 101-8 at 5 ¶ 38, doc. 91-25 at 3). Officer Morgan then tased Ms. Helm

in her lower back, causing Ms. Helm to urinate on herself. (Doc. 101-5 at 30; Doc.

101-8 at 6 ¶ 40). D.H. testified that none of the other officers tried to stop Officer

Morgan from tasing Ms. Helm. 5 (Doc. 101-8 at 5 ¶ 39).

       After Officer Morgan tased Ms. Helm, Ms. Helm was carried to the police

car. (Doc. 101-5 at 33). Ms. Helm was later arrested for disorderly conduct and

taken to the Etowah County Jail. (Id. at 34). The City ultimately dismissed the

charge against her.

II.    DISCUSSION

       As set out above, Ms. Helm and T.D.H. asserted a variety of claims against

the officers involved in the tasings as well as the City itself. Essentially, they seek

to hold the individual defendants liable for either using or failing to intervene in

the use of excessive force; Chief Carroll and the City liable for failing to

adequately train and supervise the officers; and Officers Fazekas and Morris liable

for false imprisonment and false arrest. Defendants move for summary judgment

on all counts.
       5
         Officer Gilliland objects to this evidence as hearsay to the extent it “relies on nonverbal
conduct intended as an assertion or statement.” (Doc. 111 at 12 ¶ 164). The objection is
overruled because the officers not stopping Officer Morris does not qualify as a statement. See
Fed. R. Evid. 801(a) (“‘Statement’ means a person’s oral assertion, written assertion, or
nonverbal conduct, if the person intended it as an assertion.”) (emphasis added).


                                                12
      In deciding a motion for summary judgment, the court must determine

whether, accepting the evidence in the light most favorable to the non-moving

party, the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a); see also Hamilton v. Southland Christian School, Inc., 680

F.3d 1316, 1318 (11th Cir. 2012). The City contends that it is entitled to judgment

on the only claim against it because Ms. Helm and T.D.H. have not presented any

evidence that it has not adequately trained its officers.

      The other defendants—all of whom are City police officers—assert the

defense of qualified immunity as to the excessive force and failure to intervene

claims.    Finally, Officers Morris and Fazekas assert that they are entitled to

summary judgment on the plaintiffs’ claims of false imprisonment or false arrest

because the plaintiffs have not presented any evidence that the officers falsely

imprisoned them.

      A.     Failure to Train6

                    i.     The City

      In their sole count against the City, T.D.H. and Ms. Helm allege that the City

“permitt[ed], encourag[ed], tolerat[ed] and knowingly acquiesc[ed] to an official

pattern, practice or custom of its police officers violating the constitutional rights

      6
          Ms. Helm labelled her claims against the City and Chief Carroll as “Failure to
Supervise.” (See Doc. 26 at 50, 52). The allegations include both a failure to train and
supervise. (Id. at 51 ¶ 286, 52 ¶ 294). However, the evidence and argument address only an
alleged failure to train.


                                           13
of the public, including Plaintiff Helm’s [sic] and T.D.H.’s [sic] through the use of

unnecessary excessive force upon ordinary citizens.” (Doc. 26 at 52 ¶ 295). They

further allege that the City failed to train or “supervise and prevent the [ ] officers

from violating [their] rights.” (Id. at 53 ¶ 298). The City contends that it cannot be

liable unless Ms. Helm and T.D.H. prove that the alleged failure to train or

supervise is a policy or custom that caused the officers to violate plaintiffs’

constitutional rights, a burden they have not carried. (Doc. 88 at 28–29) (citing

Gold v. City of Miami, 151 F.3d 1346, 1350 (11th Cir. 1998)). The City is correct.

      The United States Supreme Court has imposed strict limitations on

municipal liability. Gold, 151 F.3d at 1350. A city cannot be liable under § 1983

through the doctrine of respondeat superior. Monell v. Dep’t of Soc. Servs. of City

of New York, 436 U.S. 658, 691 (1978). Instead, to hold a city liable for the

actions of its officers, a plaintiff must show that the city had a custom or policy of

excessive force or inadequate training or supervision. Gold, 151 F.3d at 1350–51.

      “A municipality’s culpability for a deprivation of rights is at its most

tenuous where a claim turns on a failure to train.” Connick v. Thompson, 563 U.S.

51, 61 (2011) (citing Oklahoma City v. Tuttle, 47 U.S. 808, 822–823 (1985)). To

establish municipal liability, Helm must prove that the City’s failure to train was

“not simply negligent, but was taken with ‘deliberate indifference’ as to its known

or obvious consequences.” See Bd. of County Comm’rs v. Brown, 520 U.S. 397,



                                          14
398 (1997) (citing Canton v. Harris, 489 U.S. 378, 388 (1989)). To survive

summary judgment on that claim, the plaintiffs must present some evidence that

“the municipality knew of a need to train or supervise in a particular area and the

municipality made a deliberate choice not to take any action.” Knight through

Kerr v. Miami-Dade Cty., 856 F.3d 795, 820 (11th Cir. 2017) (quotation marks

omitted). They can do that in two ways.

      The first approach requires evidence that the City was aware that a pattern of

violations existed but failed to provide adequate training. Lewis v. City of W. Palm

Beach, Fla., 561 F.3d 1288, 1293 (11th Cir. 2009). Plaintiffs’ amended complaint

alleges that the City had a policy or custom of using excessive force but Plaintiffs

do not defend the allegation at summary judgment. And for good reason. There is

no evidence of a widespread practice of using excessive force. There is also no

evidence that City police officers have been involved in any other constitutional

violations, much less evidence of a pattern of constitutional violations. In the

absence of such evidence, Plaintiffs cannot establish that the City’s policymaking

officials knew about the use of excessive force and failed to stop it. As a result,

Plaintiffs must resort to the second approach.

      The second approach permits the plaintiffs to establish that the likelihood of

a constitutional violation is so high that the City was on notice of the need for

training and that the City failed to provide that training. Lewis, 561 F.3d at 1351–



                                          15
52. They contend that they have done so because Officer Gilliland last saw the

City’s written use of force policy five years before this incident (doc. 102 at 33–

34), and because the police department failed to enforce its stated policy of

conducting annual training dedicated to the appropriate use of force (id. at 35).

      Ms. Helm and T.D.H.’s arguments are unpersuasive. The evidence

establishes that the City did train its officers on the use of Tasers. Although

Ms. Helm and T.D.H. quarrel with the failure to recertify all officers on an annual

basis, they do not point to any deficiency in the training that the officers did

receive. They have failed to show that any additional training or changes to the

training that the officers received would have been of any benefit. And although

Ms. Helm and T.D.H. argue that additional training would have brought the

officers up to date on then-recent developments in the law, they have not shown

that the law regarding the use of force on restrained and unresisting people has

changed since the officers were first trained. T.D.H. and Ms. Helm cannot establish

that the failure to mandate annual training in the use of a Taser amounted to

deliberate indifference.

      The court WILL GRANT the City’s motion for summary judgment and

WILL ENTER SUMMARY JUDGMENT in favor of the City and against

T.D.H. and Ms. Helm on Count Fifteen.




                                         16
                   ii.    Chief Carroll

      Count Fourteen alleges that Chief Carroll failed to train the City’s police

force. (Doc. 26 at 51 ¶ 286). Chief Carroll contends that he cannot be held liable

for his subordinates’ constitutional violations unless Ms. Helm and T.D.H. prove a

causal connection between his actions and the deprivation. (Doc. 84 at 40). To

make this showing, they must show that Chief Carroll directly participated in the

unconstitutional conduct or that a causal connection exists between the

supervisor’s actions and the constitutional violation. Keith v. DeKalb County, Ga.¸

749 F.3d 1034, 1047–48 (11th Cir. 2014). Ms. Helm and T.D.H. do not allege that

Chief Carroll directly participated in the unconstitutional conduct, so to prevail on

the claim, they have to prove a causal connection exists.

      A causal connection can be established through a history of widespread

abuse that would put a responsible supervisor on notice of the need to correct the

alleged deprivation or through the existence of the supervisor’s custom or policy

which results in deliberate indifference.      See Keith, 749 F.3d at 1048.      The

plaintiffs did not respond to Chief Carroll’s motion for summary judgment on

Count Fourteen. And, as stated in Section II(A), supra, the evidence in this case

does not establish a history of widespread abuse sufficient to put anyone on notice

of the need to correct the alleged deprivation. Nor is there any evidence that Chief

Carroll had a custom or policy that recklessly disregarded the risk of a violation.



                                          17
In the absence of any such evidence, Chief Carroll is entitled to summary judgment

on Count Fourteen and the court WILL GRANT the motion for summary

judgment in his favor.

      B.     The Individual Defendants (Qualified Immunity)

      In Counts One, Two, Three, Five, Six, Eight, Ten, Eleven, Twelve, and

Thirteen, Ms. Helm and T.D.H. assert claims of excessive force and failure to

intervene against Officer Fazekas, Officer Morris, Officer Gilliland, Officer

Kimbrough, and Chief Carroll. Those defendants now seek summary judgment on

the basis that they are entitled to qualified immunity from those claims.

      “Qualified immunity protects government officials performing discretionary

functions from suits in their individual capacities unless their conduct violates

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir. 2018).

Everyone agrees that the defendants were performing discretionary functions, so

the plaintiffs bear the burden of showing that each officer’s conduct violated a

constitutional right and that the right was clearly established at the time of the

conduct. Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002). To determine

whether a right was clearly established, the court looks to binding decisions of the

Supreme Court of the United States, the Court of Appeals for the Eleventh Circuit,




                                         18
and the Supreme Court of Alabama. Glasscox v. City of Argo, 903 F.3d 1207,

1217 (11th Cir. 2018).

      In qualified immunity cases, the court “must determine whether the right

was clearly established such that a reasonable official would understand that what

he is doing violates that right.” Coffin v. Brandau, 642 F.3d 999, 1013 (11th Cir.

2011) (citations omitted). “[I]f case law, in factual terms, has not staked out a

bright line, qualified immunity almost always protects the defendant.” Priester v.

City of Riviera Beach, Fla., 208 F.3d 919, 926 (11th Cir. 2000) (quotation marks

omitted). One exception to this principle is where the defendant’s conduct “is so

plainly unnecessary and disproportionate that no reasonable officer could have

thought that this amount of force was legal under the circumstances.” Oliver v.

Fiorino, 586 F.3d 898, 908 (11th Cir. 2009).

      The court will first address the claims that Officer Fazekas and Officer

Morris used excessive force, followed by the claims that Officer Fazekas, Officer

Gilliland, Officer Kimbrough, and Chief Carroll failed to intervene in the use of

excessive force.

            i.     Excessive Force

      In Count One, Ms. Helm asserts that Officer Fazekas used excessive force

against her by knocking her to the floor and directing that she be tased while




                                        19
restrained.7 (Doc. 26 at 26–27 ¶¶ 130, 132, 136). In Count Five, T.D.H. asserts

that Officer Morris used excessive force by tasing her three times while she was in

the midst of a seizure and despite the fact she was neither a flight risk nor a threat.

(Id. at 35 ¶¶ 177–78).

       This court “analyze[s] a claim of excessive force under the Fourth

Amendment’s objective reasonableness standard.”                 Oliver, 586 F.3d at 905

(quotation marks omitted). That means that, taking the facts in the light most

favorable to the plaintiffs, the court must determine whether the use of force was

“objectively reasonable . . . from the perspective of a reasonable officer on the

scene.” Id. (alteration in original) (quotation marks omitted).

       The court considers several factors in determining whether a use of force

was objectively reasonable. These factors include “(1) the need for the application

of force; (2) the relationship between the need and the amount of force used; [and]

(3) the extent of the injury inflicted.” Mobley v. Palm Beach County Sheriff Dept.,

783 F.3d 1347, 1353 (11th Cir. 2015). The court must examine the facts without

the benefit of hindsight and from the perspective of a reasonable officer. Jean-

Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir. 2010).



       7
         In moving for summary judgment, Officer Fazekas alleges that Ms. Helm improperly
conflated her false imprisonment claim with an excessive force claim. (Doc. 84 at 45). Although
each claim turns on the same evidence and underlying facts, the court does not agree that
Ms. Helm’s false imprisonment claim is actually a claim of excessive force.


                                              20
                          a.    T.D.H.’s claim

      Officer Morris contends that the use of force was not excessive because

T.D.H. was belligerent, combative, and noncompliant with directives to calm

down. But those are not the facts binding the court at this stage in the proceedings

because T.D.H., the non-movant, has presented evidence to the contrary. T.D.H.

has presented evidence that she was in the midst of a seizure, that the officers knew

she was in the midst of a seizure, that she was restrained by four grown men, that

she was not belligerent, and that she was not a threat to anyone. In other words,

T.D.H. has presented evidence that a reasonable officer at the scene would have

seen a teenage girl lying on the ground, restrained by four police officers, in the

midst of what the officer knew was a grand mal seizure. No reasonable officer in

that situation would believe the use of a Taser against T.D.H. was necessary. See,

e.g., Oliver, 586 F.3d at 908; see also Saunders v. Duke, 766 F.3d 1262 (11th Cir.

2014) (gratuitous use of force on a compliant individual is excessive); Hadley v.

Gutierrez, 526 F.3d 1324 (11th Cir. 2008) (same); Galvez v. Bruce, 552 F.3d 1238

(11th Cir. 2008) (same). Indeed, the officers concede that using a Taser on a

person who is not resisting arrest constitutes excessive force. (Doc. 84 at 31).

      Of course, a jury may disbelieve the plaintiffs’ evidence and may find the

evidence proffered by the defendants more credible, but this court may not make

that sort of credibility determination at this stage. Anderson, 477 U.S. at 255;



                                         21
Johnson v. Breeden, 280 F.3d 1308, 1317 (11th Cir. 2002). At this stage, T.D.H.

has met her initial burden of creating a genuine dispute of material fact about

whether Officer Morris violated her constitutional rights.

      But even if a jury found facts establishing that Officer Morris violated

T.D.H.’s constitutional right to be free from the use of excessive force, qualified

immunity would protect him from suit if the right was not clearly established at the

time of his conduct. A review of the case law reveals that there is no legal

precedent involving facts that exactly fit the facts of this case. T.D.H. suggests

that Oliver controls (doc. 100 at 42), but that assertion ignores critical differences

in the degree of force and the number of times that force was applied in that case

compared to this case. See Oliver, 586 F.3d at 908 (holding that prong tasering a

person who is not suspected of a crime “at least eight and as many as eleven or

twelve times over a two-minute span” until the person is “limp,” “immobilized,”

and “writhing in pain” is plainly unconstitutional).

      But even if Oliver is not directly on point, there are numerous other cases

involving a wide range of force that uniformly hold “that a police officer violates

the Fourth Amendment, and is denied qualified immunity, if he or she uses

gratuitous and excessive force against [an individual] who is under control, not

resisting, and obeying commands.” Saunders v. Duke, 766 F.3d 1262, 1265 (11th

Cir. 2014). In this case, T.D.H. was not accused of any crime, did not pose any



                                         22
threat, and (according to her) was not belligerent or aggressive. What’s more,

T.D.H. could not have tried to flee or evade arrest because she was already

restrained by four officers while in the midst of what they knew was a grand mal

seizure. Given the facts currently before the court, no reasonable officer could

believe the use of force on a compliant, peaceable individual suffering a medical

emergency is reasonable, so at this stage Officer Morris is not entitled to qualified

immunity from T.D.H.’s excessive force claim.

                          b.    Ms. Helm’s claim

      Like Officer Morris, Officer Fazekas argues the force used on Ms. Helm was

not excessive because she was belligerent, combative, and noncompliant. But

again, those are not the facts binding the court at this stage of the proceedings. At

this point, the court must take the facts in the light most favorable to Ms. Helm. In

that light, she had barely arrived at the scene and was attempting to explain who

she was when an officer knocked her off her feet, handcuffed her, and tased her

without notice and for no reason. She had not been accused of a crime, she did not

pose a threat, and she had not been acting belligerent or aggressive. No reasonable

officer faced with those actions would have believed it necessary to knock her

down, handcuff her, and tase her.

      But the court will nevertheless grant summary judgment in favor of Officer

Fazekas, because Ms. Helm has not presented any evidence that he was involved in



                                         23
knocking her down, handcuffing her, and tasing her. (See Section I(B) at 11 n.4).

Accordingly, Officer Fazekas is entitled to summary judgment on Ms. Helm’s

claim of excessive force.

      The court WILL DENY the motion for summary judgment on Count One

and WILL GRANT the motion for summary judgment on Count Five.

             ii.    Failure to Intervene

      In Counts Two, Three, Six, Eight, Ten, Eleven, Twelve, and Thirteen,

Ms. Helm and T.D.H. assert claims that Officer Kimbrough, Officer Gilliland,

Officer Fazekas, and Chief Carroll failed to intervene in the uses of force by

Officers Morris and Morgan.

      The Eleventh Circuit has long held that “an officer can be liable for failing

to intervene when another officer uses excessive force.” Priester, 208 F.3d at 924;

see also Byrd v. Clark, 783 F.2d 1002, 1007 (11th Cir. 1986). But the Eleventh

Circuit has just as long held that “[t]his liability . . . only arises when the officer is

in a position to intervene and fails to do so.” Priester, 208 F.3d at 924; see also

Ensley v. Soper, 142 F.3d 1402, 1407 (11th Cir. 1998). Accordingly, to lift the

protection of qualified immunity from the officers, T.D.H. and Ms. Helm must

present evidence that each officer was in a position to intervene but failed to do so.

The court will address each officer separately.




                                           24
                         a.    Officer Gilliland

      In Count Six, Ms. Helm asserted a failure to intervene claim against Officer

Gilliland, and in Count Eight, T.D.H. asserted a failure to intervene claim against

him. Ms. Helm has not presented any evidence that Officer Gilliland was in a

position to intervene in the use of force against her, and as a result Officer

Gilliland is entitled to qualified immunity as to Count Six.      But T.D.H. has

presented evidence that, taken in the light most favorable to her, demonstrates

Officer Gilliland could have intervened before Officer Morris tased her, so he is

not entitled to qualified immunity from Count Eight.

      First, the court will address Ms. Helm’s claim.        In opposing Officer

Gilliland’s motion for summary judgment, Ms. Helm alleges without any

evidentiary support that Officer Gilliland “was present when Plaintiff Helm was

tased . . . .” (Doc. 103 at 37). This conclusory statement is not supported by the

facts. The undisputed evidence shows that when Officer Morgan tased Ms. Helm,

Officer Gilliland was in the venue’s lobby, still holding T.D.H.’s head to prevent

her from injuring herself.    (Doc. 101-8 at 3 ¶¶ 19, 21; Doc. 101-1 at 39).

According to Ms. Helm, she never made it inside the lobby, where Officer

Gilliland was located. (Doc. 101-11 at 1 ¶ 5). Given this testimony, Officer

Gilliland could not have been present when Ms. Helm was tased. Accordingly, he

had no opportunity to intervene in the use of force against Ms. Helm, and she



                                        25
cannot establish a constitutional violation. He is entitled to summary judgment on

Count Six, and the court WILL GRANT summary judgment in his favor on that

count.

         Next, the court will address T.D.H.’s claim. The evidence, taken in the light

most favorable to T.D.H., shows that Officer Gilliland was physically present and

holding her head when Officer Morris tased her. D.H. swears that before the first

tasing, Officer Morris warned T.D.H. twice that he would tase her if she didn’t

calm down. (Doc. 101-8 at 3–4 ¶¶ 22, 24, 27–29). Officer Gilliland testified that

he heard Officer Morris make both threats. (Doc. 101-1 at 17). In moving for

summary judgment, Officer Gilliland argues that he did not have the opportunity to

prevent the tasings because he was busy restraining a combative, belligerent

T.D.H. (Doc. 111 at 19). But taking the facts in the light most favorable to

T.D.H., she was not belligerent or combative; she was having what he knew to be a

grand mal seizure while restrained by multiple police officers.

         If a jury believes T.D.H.’s version of events, then Officer Gilliland would

have had the time and opportunity to intervene before Officer Morris used his

Taser the first time because he would not be distracted by T.D.H.’s belligerence

and combativeness. Thus, his failure to intervene was a constitutional violation.

See Priester, 208 F.3d at 924. And because the underlying constitutional violation

was clearly established, so was Officer Gilliland’s failure to intervene. See id. At



                                           26
this stage, the court cannot find that Officer Gilliland is entitled to qualified

immunity from the claim that he failed to intervene in the use of excessive force

against T.D.H., so the court WILL DENY him summary judgment on Count

Eight.

                           b.    Officer Kimbrough

         In Count Ten, Ms. Helm asserts a failure to intervene claim against Officer

Kimbrough, and in Count Eleven, T.D.H. asserts a failure to intervene claim

against him.

         Taken in the light most favorable to Ms. Helm, Officer Kimbrough was

holding T.D.H. down in the lobby while Officer Morris tased her and while Officer

Morgan tased Ms. Helm outside of Center Stages. (Doc. 83-1 at 27; Doc. 83-4 at

38–39, 145; Doc. 91-26 at 2). Accordingly, Ms. Helm’s claim against Officer

Kimbrough fails for the same reason her claim against Officer Gilliland failed—

she has not presented any evidence that he had an opportunity to intervene in the

use of force against her. See Priester, 208 F.3d at 924. Accordingly, the court

WILL GRANT summary judgment in favor of Officer Kimbrough and against

Ms. Helm on Count Ten.




                                          27
       Likewise, T.D.H.’s claim against Officer Kimbrough survives for the same

reason her claim against Officer Gilliland survived. 8 Officer Kimbrough alleges

that he did not have the opportunity to intervene because T.D.H. was “bucking up,

thrashing, trying to pull away.” (Doc. 84 at 36). There is evidence placing these

material facts in dispute. Taking the facts in the light most favorable to T.D.H.,

she was not “biting and kicking” or otherwise “resisting the police” (doc. 101-11 at

2 ¶¶ 9, 12), and therefore there was nothing to distract Officer Kimbrough from

intervening on her behalf. And because, taken in the light most favorable to

T.D.H., the underlying use of excessive force was a clearly established

constitutional violation, so was his failure to intervene, meaning that at this stage,

he is not entitled to qualified immunity. See Priester, 208 F.3d at 924. The court

WILL DENY the motion for summary judgment on Count Eleven.

                              c.      Chief Carroll

       In Count Twelve, T.D.H. asserts a failure to intervene claim against Chief

Carroll, and in Count Thirteen, Ms. Helm asserts a failure to intervene claim

against him.

       Chief Carroll is entitled to qualified immunity from Ms. Helm’s claim

against him. The undisputed evidence in the case establishes that he was in no


       8
         Officer Kimbrough also argues that he cannot be liable for failing to intervene because
Officer Morris’s tasing of T.D.H. was constitutional or, in the alternative, the unconstitutionality
of Officer Morris’s conduct was not clearly established. As noted above, these arguments fail.


                                                28
position to intervene because he did not witness any part of the use of force against

her. (Doc. 84 at 37; Doc. 100 at 46). Accordingly, the court WILL GRANT the

motion for summary judgment in Chief Carroll’s favor and against Ms. Helm on

Count Thirteen.

      Chief Carroll is entitled to qualified immunity for only part of T.D.H.’s

claim against him. The evidence taken in the light most favorable to T.D.H. shows

that Chief Carroll was present when Officer Morris first threatened to tase her and

when Officer Morris in fact first tased her. (Doc. 101-2 at 12). Accordingly,

T.D.H. has presented sufficient evidence from which a jury could find that Chief

Carroll violated her clearly established constitutional right to be free from the use

of excessive force. At this stage, qualified immunity does not protect him from

that part of T.D.H.’s claim.

      But the undisputed evidence is that immediately after the first tasing, Chief

Carroll walked away to find paramedics. T.D.H. has presented no evidence that he

heard Officer Morris’ threat to tase her a second time or that he was even aware of

the second or third tasing. Accordingly, he could not have intervened in those uses

of force. Chief Carroll is entitled to qualified immunity from Count Eight to the

extent that count relates to the second and third tasing of T.D.H. Accordingly, the

court WILL GRANT IN PART and WILL DENY IN PART the motion for

summary judgment on Count Twelve.



                                         29
                             d.      Officer Fazekas

       In Count Two, Ms. Helm asserts a failure to intervene claim against Officer

Fazekas, and in Count Three, T.D.H. asserts a failure to intervene claim against

him.

       Ms. Helm contends that Officer Fazekas failed to intervene in Officer

Morgan’s use of the Taser on her. (Doc. 100 at 60). Officer Fazekas argues only

that Officer Morgan’s use of the Taser against “an actively-resisting Helm” did not

violate clearly established law, entitling him to qualified immunity from the claim

that he failed to intervene in that use of force. (Doc. 84 at 24). 9 Accordingly, to

decide whether Officer Fazekas is entitled to qualified immunity from the failure to

intervene claim, this court must decide whether Officer Morgan used excessive

force when he tased Ms. Helm.

       Officer Fazekas describes Ms. Helm as “hostile, belligerent, and

uncooperative” and “active and [offering] vigorous resistance.”                   (Id. at 19).

Although a jury may accept his characterization of the events, at this stage the

court may not do so. In the light most favorable to Ms. Helm, she did not disobey

any police command, did not commit—nor was she even suspected of

committing—any crime, and was handcuffed and face down on the ground when
       9
         In his initial brief, Officer Fazekas makes no argument that he was not in a position to
intervene in the use of force against Ms. Helm. He cursorily addresses the issue in his reply
brief. (See doc. 106 at 39). However, “[a]rguments raised for the first time in a reply brief are
not properly before a reviewing court.” Herring v. Sec’y, Dep’t of Corr., 397 F.3d 1338, 1342
(11th Cir. 2005) (citations and quotation marks omitted).


                                               30
Officer Morgan tased her without warning. Such conduct was clearly established

as unconstitutional in 2014. Saunders, 766 F.3d at 1265. Accordingly, Officer

Fazekas’ only argument in favor of qualified immunity from Count Two fails, and

the court WILL DENY him summary judgment on that ground.

      However, Officer Fazekas is entitled to qualified immunity from Count

Three, which is T.D.H.’s claim for failure to intervene. In opposing summary

judgment, T.D.H. cites Officer Gilliland’s testimony that he believed that Officer

Fazekas was present when Officer Morris tased T.D.H. and, based on that

testimony alone, summarily concludes that Officer Fazekas was “able to

intervene.” (Doc. 100 at 56) (citing Doc. 101-1 at 18). But there is no evidence

that Officer Fazekas saw the tasing or was within voice contact of Officer Morris

at the time of the tasing. Cf. Priester, 208 F.3d at 925. Officer Morris testified that

Officer Fazekas was not on the ground restraining T.D.H. (Doc. 101-2 at 12). In

fact, the evidence suggests that Officer Fazekas left T.D.H. in order to open the

venue’s front doors and give T.D.H. some fresh air.           (Doc. 83-2 at 18–19).

Because T.D.H. has not presented evidence that Officer Fazekas had an

opportunity to intervene, he is entitled to summary judgment on Count Three.

      C.    The Individual Defendants (Counts Twenty-One and Twenty-Two)

      The only claims remaining to be addressed are Count Twenty-One and

Count Twenty-Two.       (See Doc. 36 at 62–63).       In Count Twenty-One of the



                                          31
amended complaint, Ms. Helm asserts that Officer Fazekas “falsely imprisoned”

her by knocking her to the ground, handcuffing her, and ordering another officer to

tase her, without probable cause and in violation of her “Fourth Amendment right

from unlawful seizure [sic].” (Doc. 26 at 62 ¶¶ 319, 321). In Count Twenty-Two,

T.D.H. asserts that Officer Morris “falsely imprisoned” her by assisting the other

officers in restraining her, violating her “constitutional right to be free from illegal

seizure.” (Id. at 63–64 ¶¶ 325, 340; Doc. 100 at 61).

      “A false imprisonment claim under section 1983 is based on the protection

of the Fourteenth Amendment against deprivations of liberty without due process

of law.” Ortega v. Christian, 85 F.3d 1521, 1526 (11th Cir. 1996). To assert a

federal false imprisonment claim, a plaintiff must show both the elements of a

common law claim for false imprisonment and a due process violation under the

Fourteenth Amendment. Campbell v. Johnson, 586 F.3d 835, 840 (11th Cir.

2009).   Under Alabama law, “[f]alse imprisonment consists of the unlawful

detention of the person of another for any length of time whereby he is deprived of

his personal liberty.” Crown Cent. Petroleum Corp. v. Williams, 679 So. 2d 651,

653 (Ala. 1996). “Any exercise of force, or the express or implied threat of force,

by which in fact the other person is deprived of his liberty, compelled to remain

where he does not wish to remain, or to go where he does not wish to go, is an

imprisonment.”     Id.   Because Officers Fazekas and Morris argue only that



                                          32
Ms. Helm and T.D.H. have not satisfied the elements of an Alabama common law

claim for false imprisonment, the court will not address the due process component

of a federal false imprisonment claim. 10 (See Doc. 84 at 44–46).

       Officer Fazekas contends that even if someone violated Ms. Helm’s rights,

he cannot be liable for that violation because he “did not affect the arrest of Helm.”

(Doc. 84 at 45). Rather, “[Officer] Gilliland ultimately grabbed Helm, escorted her

to the front of the building, and directed Morgan (who is not a party to this lawsuit)

to cuff and detain Helm.” (Id. at 45) (emphasis in original). The court agrees.

Ms. Helm failed to present any evidence that Officer Fazekas was in any way

involved in this arrest. There is simply no evidence that Officer Fazekas assisted

or even observed Ms. Helm being handcuffed and detained. In the absence of any

evidence that Officer Fazekas played any part in the decision to arrest her, or was

able to intercede to prevent the arrest, this claim fails. Crown Cent. Petroleum

Corp., 679 So. 2d at 654 (stating that for an officer who does not actually effect an

imprisonment to be liable, he must be “involved with or related to the act . . . as


       10
            Defendants say that it is unclear whether the plaintiffs are asserting federal or state law
claims and ask that, if the court finds the claims are federal in nature, the court grant them the
opportunity for “additional briefing opportunities as may be necessary.” (Doc. 84 at 44 n.84).
The court does not agree that the state or federal nature of the claims is confusing: both counts
assert violations of the federal Constitution. (Doc. 26 at 62–64) Moreover, any “confusion”
could have been brought to the court’s attention earlier through a motion for a more definite
statement. If Defendants believed that the claims could be construed as state or federal claims,
they should have addressed both alternatives in their summary judgment briefs, instead of
addressing only one and asking for an opportunity to brief the claims further if the court rejected
the first argument.


                                                  33
[an] instigator[ ] or participant[ ]”).   Accordingly, the court WILL ENTER

SUMMARY JUDGMENT for Officer Fazekas on Count Twenty-One of the

amended complaint.

      For his part, Officer Morris contends that he cannot be liable for falsely

imprisoning T.D.H. because he did not arrest her. (Doc. 84 at 46). But although a

plaintiff can bring a false imprisonment claim based on detention pursuant to a

false arrest, see Ortega v. Christian, 85 F.3d 1521, 1526 (11th Cir. 1996), a false

imprisonment claim does not require a false arrest. The question under Alabama

law is whether the defendant deprived the plaintiff of her liberty for any period of

time. See Crown Cent. Petrolouem Corp., 679 So. 2d at 653; Dolgencorp, Inc. v.

Pounders, 912 So. 2d 523, 528 (Ala. Civ. App. 2005) (“One who instigates or

participates in the unlawful confinement of another is subject to liability to the

other for false imprisonment.”) (citing Restatement (Second) of Torts § 45A

(1965)).

      T.D.H. has presented evidence that, while several officers held her down,

Officer Morris repeatedly tased her to get her to comply with his commands to

calm down. As a result, he participated in the confinement of T.D.H. See Crown

Cent. Petroleum Corp., 679 So. 2d at 653 (“Any exercise of force, or the express

or implied threat of force, by which in fact the other person is deprived of his

liberty, compelled to remain where he does not wish to remain, or to go where he



                                          34
does not wish to go, is an imprisonment.”). Officer Morris is not entitled to

summary judgment on Count Twenty-Two.

III.   CONCLUSION

       The court WILL GRANT the City’s motion for summary judgment and

WILL ENTER SUMMARY JUDGMENT in favor of the City and against

Ms. Helm and T.D.H. on Count Fifteen. (Doc. 87).

       The court WILL GRANT IN PART and WILL DENY IN PART the

motion for summary judgment filed by Chief Carroll, Officer Fazekas, Officer

Kimbrough, and Officer Morris. (Doc. 83). The court WILL DENY the motion

on Counts One, Two and Eleven. The court WILL GRANT the motion and

WILL ENTER SUMMARY JUDGMENT in favor of Officer Fazekas and

against T.D.H. on Count Three. The court WILL DENY the motion on Count

Five. The court WILL GRANT the motion and WILL ENTER SUMMARY

JUDGMENT in favor of Officer Kimbrough and against Ms. Helm on Count Ten.

The court WILL DENY the motion for summary judgment on Count Twelve as to

the first tasing of T.D.H., but WILL GRANT the motion and WILL ENTER

SUMMARY JUDGMENT in favor of Chief Carroll and against T.D.H. on Count

Twelve as to the second and third tasings. The court WILL GRANT the motion

and WILL ENTER SUMMARY JUDGMENT in favor of Chief Carroll and

against Ms. Helm on Count Thirteen and against T.D.H. and Ms. Helm on Count



                                     35
Fourteen.    The court WILL GRANT the motion and WILL ENTER

SUMMARY JUDGMENT in favor of Officer Fazekas and against Ms. Helm on

Count Twenty-One. The court WILL DENY the motion for summary judgment

on Count Twenty-Two.

      The court WILL GRANT IN PART and WILL DENY IN PART the

motion for summary judgment filed by Officer Gilliland. (Doc. 89). The court

WILL GRANT the motion and WILL ENTER SUMMARY JUDGMENT in

favor of Officer Gilliland and against Ms. Helm on Count Six. The court WILL

DENY the motion on Count Eight.

      Counts One, Two, Five, Eight, Eleven, and Twenty-Two, and part of Count

Twelve, will proceed to trial.

      DONE and ORDERED this March 25, 2019.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                     36
